            Case 1:18-cr-00882-LTS Document 201
                                            200 Filed 05/05/20 Page 1 of 1
                                             U.S. Department of Justice
   [Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        May 5, 2020

   BY ECF

   The Honorable Laura Taylor Swain
   United States District Judge
   Southern District of New York                    MEMO ENDORSED
   500 Pearl Street
   New York, New York 10007

           Re:    United States v. Hyun Kyung Han, S1 18 Cr. 882 (LTS)

   Dear Judge Swain:

           Defendant Hyun Kyung Han, a/k/a “Jay Hee,” is scheduled to be sentenced on May 12,
   2020, at 2:30 p.m. Due to the COVID-19 pandemic and the need to take precautions to prevent
   the spread of disease, the parties respectfully request that the Court reschedule the sentencing for
   a date during the month of July. The parties have conferred and are available on any date with the
   exception of July 15 and July 28.

                                                        Respectfully submitted,
The sentencing is adjourned to July 22, 2020,
                                                        GEOFFREY S. BERMAN
at 2:30 p.m. and the related deadlines are
                                                        United States Attorney for
modified accordingly. DE#200 resolved.                  the Southern District of New York
SO ORDERED.
5/5/2020
/s/ Laura Taylor Swain, USDJ                        By: ___/s/ Thane Rehn________________
                                                        Thane Rehn
                                                        Danielle R. Sassoon
                                                        Elinor L. Tarlow
                                                        Assistant United States Attorneys
                                                        (212) 637-1036


   cc: Meredith Heller, Esq. (via ECF)
